Citation Nr: 0602685	
Decision Date: 01/31/06    Archive Date: 02/07/06

DOCKET NO.  01-09 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether new and material evidence has been received which is 
sufficient to reopen a claim of entitlement to service 
connection for the cause of the veteran's death.


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney 
at Law


ATTORNEY FOR THE BOARD

M. Siegel, Counsel




INTRODUCTION
This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office in Detroit, Michigan 
(the RO).

Procedural history

The veteran served on active duty from October 1945 to August 
1946, and from September 1950 to September 1953.  He died in 
December 1989.  The appellant is his surviving spouse.

In a September 1991 decision, the Board denied the 
appellant's initial claim of entitlement to service 
connection for the cause of the veteran's death.  That 
decision was not appealed.

In June 2000, the appellant requested that her claim be 
reopened.  In a May 2001 rating decision, the RO determined 
that new and material evidence had not been submitted that 
would support the reopening of the previously-denied claim of 
entitlement to service connection for the cause of the 
veteran's death. The appellant indicated disagreement with 
the RO's May 2001 decision and, after being issued a 
statement of the case, perfected her appeal by submitting a 
substantive appeal (VA Form 9) in October 2001.

In November 2002, the Board denied the appellant's request to 
reopen her claim for service connection for the cause of the 
veteran's death.  The appellant thereafter filed a timely 
appeal to the United States Court of Appeals for Veterans 
Claims (the Court) which, by means of an Order issued in 
December 2003, vacated the Board's November 2002 decision and 
remanded the case to the Board for further action.  

In May 2004, the Board thereafter remanded this case for 
compliance with the Joint Motion that was incorporated by 
reference in the Court's Order.  In July 2005, the Board 
solicited additional medical evidence, in the form of a 
medical opinion pursuant to 38 C.F.R. § 20.901 (2005).

The RO furnished the appellant and her attorney with a 
supplemental statement of the case in August 2005.  The case 
is again before the Board for appellate review.


FINDINGS OF FACT

1.  In September 1991, the Board denied the appellant's claim 
of entitlement to service connection for the cause of the 
veteran's death.

2.  The evidence received since the Board's September 1991 
decision is not so significant that it must be considered in 
order to decide fairly the merits of the appellant's claim.


CONCLUSIONS OF LAW

1.  The Board's September 1991 decision, wherein service 
connection for the cause of the veteran's death was denied, 
is final.  38 U.S.C.A. § 7104(b) (West 2002); 
38 C.F.R. §§ 3.104, 20.1100 (2005).

2.  The evidence received since the Board's September 1991 
decision is not new and material, and the claim of 
entitlement to service connection for the cause of the 
veteran's death has not been reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant is ultimately seeking service connection for 
the cause of the veteran's death.  In substance, she contends 
that his death in December 1989 due to a myocardial 
infarction was the product of his service-connected rheumatic 
fever.  Implicit in her presentation is the contention that 
she has submitted new and material evidence that is 
sufficient to reopen her claim, which had been denied 
previously by the Board in September 1991.

In the interest of clarity, the Board will discuss certain 
preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.  Thereafter, the Board will discuss the 
issue on appeal.

As was described in the Introduction, this case was 
previously before the Court.  The Board initially wishes to 
make it clear that it is aware of the Court's instructions in 
Fletcher v. Derwinski, 1 Vet. App. 394, 397 (1991), to the 
effect that a remand by the Court is not "merely for the 
purposes of rewriting the opinion so that it will 
superficially comply with the 'reasons or bases' requirement 
of 38 U.S.C. § 7104(d)(1).  A remand is meant to entail a 
critical examination of the justification for the decision."  
The Board's analysis has been undertaken with that obligation 
in mind.

The Board further observes, however, that this case was 
remanded by the Court with no comments as to the Board's 
substantive decision on the merits of the claim.  The Court's 
Order was based on a Joint Motion for Remand, which addressed 
exclusively alleged deficiencies in preliminary notice and 
the Board's discussion of same. 

The Court has stated that advancing different arguments at 
successive stages of the appellate process does not serve the 
interests of the parties or the Court, and that such a 
practice hinders the decision-making process and raises the 
undesirable specter of piecemeal litigation.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991) ["Court will [not] 
review BVA decisions in a piecemeal fashion"]; see also 
Fugere v. Derwinski, 1 Vet. App. 103, 105 (1990), aff'd, 972 
F.2d 331 (Fed. Cir. 1992) ["[a]dvancing different arguments 
at successive stages of the appellate process does not serve 
the interests of the parties or the Court"]. 

The Board is therefore confident that if the Court had any 
substantive comments concerning the Board's handling of the 
merits of this case, such would have surfaced in the Joint 
Motion or the Court Order so that any deficiencies could be 
corrected.

The Board additionally observes that nothing has been heard 
from the appellant or her attorney since the December 2003 
Joint Motion.

The VCAA 

As was alluded to above, the December 2003 Joint Motion found 
fault with the Board's previous discussion of notice under 
the Veterans Claims Assistance Act of 2000.  

The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  However, 
with regard to this claim to reopen a previously denied 
claim, the provisions of 38 C.F.R. § 3.156(a) regarding new 
and material claims, and the second sentence of 3.159(c), 
were amended effective August 29, 2001.  These amendments are 
effective only as to claims received on or after August 29, 
2001, and are therefore not relevant in the instant case as 
to the appellant's claim, inasmuch as her request to reopen 
his claim was received by VA in June 2000.  
See 66 Fed. Reg. 45620- 45632 (August 29, 2001).

Under the provisions of the VCAA, VA's statutory duty to 
assist the claimant in the development of the claim does not 
apply unless and until the claim is reopened.  Once a claim 
is reopened, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  See 38 U.S.C.A. § 5103A (West 
2002).  

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].  The notice requirements of 
the VCAA are for application with regard to claims to reopen.

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2005).  

In this case, pursuant to the Board's May 2004 remand a VCAA 
notice letter was sent to the appellant in June 2004, with 
particular attention as to the nature and type of evidence 
that would establish a relationship between the veteran's 
death and a service-related injury or disease.  In addition, 
she was advised in the statement of the case furnished to her 
in September 2001 as to what specifically constituted "new 
and material evidence."  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2005).  In the June 
2004 VCAA letter, the RO informed the appellant that VA was 
responsible for obtaining relevant evidence from any federal 
agency, to include medical records from the military, from VA 
hospitals (including private facilities where VA authorized 
treatment), or from the Social Security Administration.  She 
was also informed that, on her behalf, VA would make 
reasonable efforts to obtain relevant records not held by a 
federal agency, to include records from state or local 
governments, private doctors and hospitals, or current or 
former employers.  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 CFR § 3.159(b)(1) (2005).  In 
the June 2004 letter, the appellant was informed that she was 
to provide VA with sufficient information regarding any 
records she wanted VA to obtain, so that VA could request 
them from the agency or person who had them.  She was 
specifically advised that "[i]t is your responsibility to 
make sure we receive all requested records that are not in 
the possession of a Federal department or agency."  
(Emphasis in original.)  

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2005).  The June 2004 VCAA letter specifically 
advised the appellant that, "[i]f there is any other 
evidence or information that you think will support your 
claim, please let us know.  If you have any evidence in your 
possession that pertains to your claim, please send it to 
us."  This notice complies with the requirements of 
38 C.F.R. § 3.159(b) in that it informed the appellant that 
she could submit or identify evidence other than what was 
specifically requested by the RO.

The Board finds that the June 2004 VCAA letter, together with 
the September 2001 statement of the case, and the February 
2005 and August 2005 supplemental statements of the case, 
properly notified the appellant of the information, and 
medical or lay evidence, not previously provided to VA that 
was necessary to substantiate her claim, and it properly 
indicated which portion of that information and evidence is 
to be provided by her and which portion VA would attempt to 
obtain on her behalf.  

The Board is of course aware of the decision of the Court in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), which appears 
to stand for the proposition that VCAA notice must be sent 
prior to adjudication of the issue by the RO.  In this case, 
VCAA notice was sent to the appellant in June 2004, 
subsequent to the RO's decision of May 2001.   However, the 
appellant's claim was re-adjudicated by the RO in February 
2005 and August 2005, as indicated by the supplemental 
statements of the case issued in those months.  Thus, the 
appellant was provided with adequate VCAA notice and was 
allowed ample opportunity to respond thereto.  

Moreover, the Court recently held in Mayfield v. Nicholson, 
19 Vet. App. 103 
(2005), that timing errors such as this do not have the 
natural effect of producing prejudice and, therefore, 
prejudice must be specifically pled.  In Mayfield, the 
timing-of-notice error was found to be sufficiently remedied 
and cured by subsequent provision of notice by the RO, such 
that the appellant was provided with a meaningful opportunity 
to participate effectively in the processing of his claim by 
VA.  As discussed in the preceding paragraph, the appellant 
received such notice and was given the opportunity to 
respond.  The appellant has pointed to no prejudice resulting 
from the timing of the VCAA notice. 

In addition, it is amply clear that the appellant, through 
her attorney, is quite aware of the provisions of the VCAA 
and what is required of her and VA.  Indeed, the attorney's 
October 2003 brief to the Court focused exclusively on the 
VCAA. 

Based on the above record, the Board concludes that the 
appellant has been amply and correctly informed of what is 
required of her and of VA in connection with her claim, in 
compliance with the VCAA, and that additional VCAA notice is 
unnecessary.  See DelaCruz v. Principi, 15 Vet. App. 143, 149 
(2001) [VCAA notice not required where there is no reasonable 
possibility that additional development will aid the 
veteran].

Duty to assist

Under the VCAA, VA's duty to assist in the development of the 
claim attaches only when a claim was made on or after August 
29, 2001, or when the claim has been reopened.  The claim 
herein, in which the appellant is seeking to reopen a 
previously-denied claim of entitlement to service connection 
for the cause of the veteran's death, satisfies neither of 
those two criteria.  The appellant's claim to reopen was 
filed in October 2000.  Accordingly, VA has no duty to assist 
the appellant in the further development of this claim until 
such time as the claim is reopened.  

It must be pointed out, however, that additional development, 
in the form of a VA expert medical opinion, was in fact 
undertaken in the course of the appellant's appeal.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of these 
issues has been consistent with the provisions of the VCAA.  

The Board additionally observes that general due process 
considerations have been satisfied.  See 38 C.F.R. § 3.103 
(2005).  The appellant has been represented by an attorney.  
She was offered opportunities to present testimony at the RO 
and/or before the Board; she requested a hearing at the RO, 
but failed to report therefor.

The Board will therefore proceed to a decision on the merits 
as to the issue on appeal.

Pertinent law and regulations

Service connection

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2005).  

Service connection may also be granted for disability shown 
after service, when all of the evidence, including that 
pertinent to service, shows that it was incurred in service.  
See 38 C.F.R. § 3.303(d) (2005); Cosman v. Principi, 3 Vet. 
App. 303, 305 (1992).  In addition, certain enumerated 
disabilities, to include cardiovascular-renal disease, may be 
presumed to have been incurred during service when manifested 
to a compensable degree within a particular time period, 
usually one year, following service.  38 U.S.C.A. §§ 1101, 
1111, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2005).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).

Service connection - cause of death

Dependency and Indemnity Compensation (DIC) benefits are 
payable to the surviving spouse of a veteran if the veteran 
died from a service-connected disability.  38 U.S.C.A. § 1310 
(West 2002); 38 C.F.R. § 3.5 (2004).

In order to establish service connection for the cause of a 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  The issue involved will be 
determined by the exercise of sound judgment, without 
recourse to speculation, after a careful analysis has been 
made of all the facts and circumstances surrounding the death 
of the veteran.  38 C.F.R. § 3.312(a) (2005).

In order to constitute the principal cause of death the 
service-connected disability must be one of the immediate or 
underlying causes of death, or be etiologically related to 
the cause of death.  In order to be a contributory cause of 
death, it must be shown that the service-connected disability 
contributed substantially or materially to cause death; that 
it combined to cause death; or that it aided or lent 
assistance to the production of death.  It is not sufficient 
to show that the service-connected disorder casually shared 
in producing death, but rather it must be shown that there 
was a causal connection between the service-connected 
disability and the veteran's death.  38 C.F.R. § 3.312 
(2005).  The debilitating effects of a service-connected 
disability must have made the veteran materially less capable 
of resisting the fatal disease or must have had a material 
influence in accelerating death.  See Lathan v. Brown, 7 Vet. 
App. 359 (1995).

In order to establish service connection for the cause of 
death, there must be (1) evidence of death; (2) evidence of 
in-service incurrence or aggravation of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and death.  Cf. Hickson v. West, 12 
Vet. App. 247, 253 (1999).
Finality/new and material evidence

In general, Board decisions are final.  38 U.S.C.A. § 7104(b) 
(West 2002); 
38 C.F.R. § 20.1100 (2005).  Pursuant to 38 U.S.C.A. § 5108 
(West 2002), a finally disallowed claim may be reopened when 
new and material evidence is presented or secured with 
respect to that claim.

The Board notes that there has been a regulatory change with 
respect to new and material evidence, which applies 
prospectively to all claims made on or after August 29, 2001.  
See 66 Fed. Reg. 45,620-30 (Aug. 29, 2001) [codified at 
38 C.F.R. § 3.156(a)].  The veteran filed his claim to reopen 
in June 2000, prior to that date.  Therefore, the earlier 
version of the law, which is set forth in the following 
paragraph, is applicable in this case.  

New and material evidence is defined as evidence not 
previously submitted to agency decision-makers that bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to decide fairly the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2001).  In Hodge v. West, 155 F.3d 1356, 1363 
(Fed. Cir. 1998), the Federal Circuit noted that new evidence 
could be sufficient to reopen a claim if it could contribute 
to a more complete picture of the circumstances surrounding 
the origin of a veteran's injury or disability, even where it 
would not be enough to convince the Board to grant a claim.  

To warrant reopening of a previously and finally disallowed 
claim, newly presented or secured evidence must not be 
cumulative of evidence of record at the time of the last 
prior final disallowance and must prove merits of the claim 
as to each central element that was specified as a basis for 
the last final disallowance of the claim.  See Evans v. 
Brown, 9 Vet. App. 273 (1996).

An adjudicator must follow a two-step process in evaluating 
previously denied claims.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened and 
decided upon the merits.  Once it has been determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old, after ensuring that the 
VA's statutory duty to assist the appellant in the 
development of his claim has been fulfilled.  See 38 U.S.C.A. 
§ 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is presumed. See Justus v. Principi, 
3 Vet. App. 510, 513 (1992).

If it is determined that new and material evidence has been 
submitted, the claim must be reopened.  The VA may then 
proceed to evaluate the merits of the claim on the basis of 
all evidence of record, but only after ensuring that the duty 
to assist the veteran in developing the facts necessary for 
his claim has been satisfied.  



Factual background

The September 1991 decision 

In a September 1991 decision, the Board, in pertinent part, 
determined that service connection was not warranted for the 
cause of the veteran's death in December 1989.  

Of record before the Board in September 1991 were service 
medical records from the veteran's two periods of active 
service; reports of VA and private medical treatment, 
hospitalization, and examination dated between 1964 and 1989, 
to include treatment accorded the veteran for hypertension 
and suspected cardiac problems beginning in approximately 
1977; and medical records pertaining to his death in December 
1989 due to myocardial infarction.  In addition, of record 
was the death certificate noting that his immediate cause of 
death, on December 17, 1989, was a myocardial infarction 
(with an approximate interval of "minutes" between onset 
and death), due to or as a consequence of arteriosclerotic 
cardiovascular disease (with an approximate interval of 
"years" between onset and death).  

The veteran, at the time of his death, had been service 
connected for residuals of rheumatic fever and residuals of 
frostbite of the right great toe.  

The Board noted that the veteran's service medical records 
during his first period of service reflected treatment for 
rheumatic fever, and that, while systolic heart murmurs were 
heard, diagnostic studies did not confirm cardiac enlargement 
or residual cardiac damage.  The Board also noted that, 
during his second period of service, a systolic heart murmur 
was heard and a slightly elevated blood pressure of 140/90 
was reported, but that organic heart disease was not 
confirmed, and diagnostic testing was essentially negative; 
blood pressure on separation was 142/82.

The Board also noted that hypertension was initially 
diagnosed in 1977, approximately 24 years after service, when 
persistently elevated blood pressure reading were clinically 
reported.  Diagnostic testing in 1977 did not confirm the 
presence of organic heart disease, including rheumatic heart 
disease.  The report of an October 1977 VA examination 
indicated a conclusion that the veteran's hypertension was 
unrelated to service-connected rheumatic fever residuals.  

The Board concluded that arteriosclerosis and essential 
hypertension were first shown many years after service, that 
these disorders were not caused by or related to the 
veteran's service-connected disabilities, and that his 
service-connected disabilities, and specifically rheumatic 
fever residuals, did not cause his death, render him less 
able to withstand the effects of his coronary disease, or 
hasten his death.

Evidence received since September 1991

Evidence associated with the veteran's VA claims file 
subsequent to the Board's September 1991 decision includes 
duplicate copies of the veteran's service medical records, VA 
and private medical records dated in 1984, and medical 
records compiled in December 1989 pursuant to the veteran's 
emergency room treatment for his fatal myocardial infarction.  

The record also includes a statement from a VA physician, 
dated in December 2004, wherein an opinion is indicated, 
based on a review of the veteran's medical records, that the 
veteran's service-connected rheumatic fever is not likely to 
have contributed substantially or materially to the veteran's 
death from a heart attack.

As noted above, the Board sought another expert opinion via 
letter dated July 12, 2005.  The record includes an opinion 
from a VA medical expert, dated in August 2005.  The expert, 
following review of the veteran's medical records, addressed 
specific questions raised by the Board, as follows: 

1.  What is the relationship, if any, between this 
veteran's service-connected rheumatic fever and his 
fatal heart disease?

Opinion:  I must conclude that there is absolutely no 
connection to this gentleman's rheumatic fever.  He had 
no evidence of rheumatic valvular disease with normal 
valves on echocardiogram and normal left ventricular 
function less than a month before his demise.  Rheumatic 
fever classically does cause valvular heart disease if 
it causes long-term problems which will be manifested as 
mitral stenosis or insufficiency, aortic stenosis or 
insufficiency.  This gentleman had none of those.  So 
this was not in any way related to his death.

2.  Were any of these symptoms noted during service - 
systolic murmur, borderline ventricular prominence, or 
blood pressure of 148/82 - manifestations of the 
ultimate fatal heart disease?

Opinion: . . . It is highly unlikely that this gentleman 
had one mild elevation of systolic blood pressure. . . 
several other blood pressures were normal and he did not 
have a diagnosis of hypertension made until well over 20 
years after he left the service. . . . I do not know for 
sure if this gentleman died of myocardial infarction, 
but since he had a sudden death, we must conclude that 
that well maybe the case.  Had he had long-standing 
well-documented hypertension in the service, that may 
well have been related, but I do not feel that we have 
evidence to support that.  Thus I must conclude that his 
fatal disease was not related to these service noted 
abnormalities.

3.  Is it as likely as not that the veteran's death was 
related to his military service including his service-
connected rheumatic fever?

Opinion:  I think it was not likely at all related.  In 
fact, we have absolutely no evidence once we had 
echocardiograms that this gentleman had valvular heart 
disease which would have been sequelae that one would 
expect form rheumatic fever.  So, thus I must conclude 
that this gentleman's unfortunate sudden death on 
12/17/89 was not related to his service-connected 
rheumatic heart disease which probably really caused him 
no subsequent problems.

Analysis

As indicated above, the appellant's claim was denied by the 
Board in September 1991 due to the fact that the medical 
evidence first indicating the presence of a cardiac 
disability was dated too remote from the veteran's last 
period of service, and that there was no relationship between 
his fatal cardiac disorder and his service-connected 
disorders, and particularly his service-connected residuals 
of rheumatic fever; that is, Hickson element (2), an in-
service disability, and Hickson element (3), an in-service 
disability and death, were not satisfied.  That decision is 
final, see 38 C.F.R. § 20.1100 (2005), and can be reopened 
only upon the submission of new and material evidence.  
See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2001).  

No such evidence has been associated with the veteran's 
claims file.  As indicated above, the evidence that has been 
associated with the claims file since September 1991 consists 
primarily of post-service medical records dated in 1984 and 
thereafter that reflect contemporaneous treatment for cardiac 
problems; this evidence includes records compiled in December 
1989 pertaining to the veteran's fatal myocardial infarction.  
This evidence, while new in the sense that these records may 
not have been previously associated with the claims file, is 
not new in the sense that new 


information was furnished.  The fact that a cardiac 
disability was initially manifested more than one year 
following service separation, and the absence of a medical 
relationship between service-connected rheumatic fever 
residuals and the fatal cardiac disability, was known when 
the prior denial was rendered.  The evidence associated with 
the veteran's claims file since September 1991, reflecting 
further treatment since no earlier than 1984, is accordingly 
cumulative in nature.  

Likewise, the December 2004 and August 2005 medical opinions, 
the former of which rejects a nexus between service-connected 
rheumatic fever residuals and the veteran's post-service 
cardiac disability, and the latter of which rejects both such 
a nexus and the possibility that the veteran's ultimately-
fatal cardiac problems first began during his active service, 
are consistent with the previous lack of evidence of a 
relationship between the veteran's cardiac disorder and 
either his service or his service-connected rheumatic fever 
residuals.  See Villalobos v. Principi, 3 Vet. App. 450 
(1992) [evidence that is unfavorable to a claimant is not new 
and material].

As was alluded to above, the record contain virtually no 
substantive contentions from the appellant or her attorney.  
In her may 2000 claim, the appellant stated "I am convinced 
that the myocardial infarction occurred as a result of [the 
veteran's] rheumatic fever . . . ."  This is reiterative of 
the same contention she made in 1991.  As such, this is not 
new.  See Reid v. Derwinski, 2 Vet. App. 312, 315 (1992). 
Further, such lay statements as to medical matters are not 
competent and cannot be considered new and material as to the 
question of the relationship between the veteran's service, 
and his service-connected disabilities, and his death.  
Indeed, in Moray v. Brown, 5 Vet. App. 211 (1993), the Court 
noted that lay persons are not competent to offer medical 
opinions and that such evidence does not provide a basis on 
which to reopen a claim for service connection.  In Routen v. 
Brown, 10 Vet. App. 183, 186 (1997), the Court noted "[l]ay 
assertions of medical causation . . . cannot suffice to 
reopen a claim under 38 U.S.C.A. 5108." 

The Board again notes, as it did in its VCAA discussion, that 
the appellant has had ample opportunity to present competent 
medical nexus evidence in support of her claim.  She has 
failed to do so.  See 38 U.S.C.A. § 5107(a) [it is the 
claimant's responsibility to support a claim for VA 
benefits].

In brief, the evidence associated with the veteran's claims 
file since September 1991 is not new and material, and is not 
so significant that it must be considered in order to decide 
fairly the merits of the claim.  The evidence does not serve 
to reopen the appellant's claim of entitlement to service 
connection for the cause of the veteran's death.  The benefit 
sought on appeal remains denied.

Additional comment

As discussed above, there is no duty on the part of VA to 
assist the appellant in the development of her claim in the 
absence of a reopened claim.  The Board views its discussion 
above as sufficient to inform the appellant of the elements 
necessary to reopen her claim.  See Graves v. Brown, 8 Vet. 
App. 522, 524 (1996).


ORDER

New and material evidence has not been received which is 
sufficient to reopen a previously-denied claim of entitlement 
to service connection for the cause of the veteran's death; 
the benefits sought on appeal as to that claim remain denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


